UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEONARD PINA-RODRIGUEZ, . uh

Plaintiff, : - n | TDs, 1 2/3 | . | G

Vv.
DOCTOR KENNETH CONICELLI, DDS, : ORDER

Dentist, Fishkill Correctional Facility; :

DOCTOR M. SALEH, DDS, Dentist, Fishkill : 18 CV 5167 (VB)

Correctional Facility, DOCTOR BRITTA
VIERECKL-PRAST, DDS, New York State
Department of Corrections and Community
Supervision Regional Dental Director; MULTI-
DIAGNOSTIC SERVICES, INC., and GARY
GARBUTT, in their individual capacities,
Defendants.
- ee ee ee ee meen estes ----X

 

On November 1, 2019, defendants Dr. Kenneth Conicelli, Dr. M. Saleh, and Dr. Britta
Viereckl-Prast moved to dismiss plaintiff's amended complaint. (Doc. #49). Plaintiffs
opposition to the motion was due November 18, 2019. See Fed. R. Civ. P. 6(d); Local Rule
6.1(b). To date, no response has been filed.

Accordingly, it is HEREBY ORDERED:

1, The Court sua sponte extends to December 31, 2019, plaintiffs time to oppose
the motion to dismiss the amended complaint. Defendants’ reply, if any, is due January 14, 2020.

 

2. If plaintiff fails to respond to the motion by December 31, 2019, the motion
will be deemed fully submitted and unopposed.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

 

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: December 3, 2019
White Plains, NY SO ORDERED:

uk

Vincent L. Briccetti
United States District Judge

 
